UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) TAnnual ReportPursuant To Section 13 or 15(d) Of The Securities Exchange Act of 1934 For the fiscal ended December 31, 2010. or *Transition Report Pursuant To Section 13 or 15(d) Of The Securities Exchange Act of 1934 For the transition period from to . Commission file number: 000-50275 BCB BANCORP, INC. (Exact name of registrant as specified in its charter) New Jersey 26-0065262 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 104-110 Avenue C, Bayonne, New Jersey (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(201) 823-0700 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, no par value The NASDAQ Stock Market, LLC Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES oNO x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YES oNO x Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES xNO o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the Registrant was required to submit and post such files). YESoNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filero Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).YES oNO x The aggregate market value of the voting and non-voting common equity held by non-affiliates of the Registrant, computed by reference to the last sale price on June 30, 2010, as reported by the Nasdaq Capital Market, was approximately $27.0 million. As of March 1, 2011, there were issued 9,402,779 shares of the Registrant’s Common Stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE: (1) Proxy Statement for the 2011 Annual Meeting of Stockholders of the Registrant (Part III). (2) Annual Report to Stockholder (Part II and IV). 2 TABLE OF CONTENTS Item Page Number ITEM 1. BUSINESS 1 ITEM 1A. RISK FACTORS 32 ITEM 1B. UNRESOLVED STAFF COMMENTS 36 ITEM 2. PROPERTIES 36 ITEM 3. LEGAL PROCEEDINGS 36 ITEM 4. RESERVED 37 ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 38 ITEM 6. SELECTED CONSOLIDATED FINANCIAL DATA 40 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 41 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 58 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 60 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 60 ITEM 9A.(T) CONTROLS AND PROCEDURES 60 ITEM 9B. OTHER INFORMATION 61 ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 61 ITEM 11. EXECUTIVE COMPENSATION 62 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 62 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 62 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 62 ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 62 i Table of Contents This report on Form 10-K contains forward-looking statements that are based on assumptions and may describe future plans, strategies and expectations of BCB Bancorp, Inc. and subsidiaries. This document may include forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. These forward-looking statements, which are based on certain assumptions and describe future plans, strategies, and expectations of the Company, are generally identified by use of the words “anticipate,” “believe,” “estimate,” “expect,” “intend,” “plan,” “project,” “seek,” “strive,” “try,” or future or conditional verbs such as “will,” “would,” “should,” “could,” “may,” or similar expressions. Although we believe that our plans, intentions and expectations, as reflected in these forward-looking statements are reasonable, we can give no assurance that these plans, intentions or expectations will be achieved or realized.By identifying these statements for you in this manner, we are alerting you to the possibility that our actual results and financial condition may differ, possibly materially, from the anticipated results and financial condition indicated in these forward-looking statements. Important factors that could cause our actual results and financial condition to differ from those indicated in the forward-looking statements include, among others, those discussed below and under “Risk Factors” in PartI, Item1A of this Annual Report on Form10-K. You should not place undue reliance on these forward-looking statements, which reflect our expectations only as of the date of this report. We do not assume any obligation to revise forward-looking statements except as may be required by law. ii Table of Contents PART I ITEM 1. BUSINESS BCB Bancorp, Inc. BCB Bancorp, Inc. (the “Company”) is a New Jersey corporation, and is the holding company parent of BCB Community Bank (the “Bank”). The Company has not engaged in any significant business activity other than owning all of the outstanding common stock of BCB Community Bank. Our executive office is located at 104-110 Avenue C, Bayonne, New Jersey 07002. Our telephone number is (201) 823-0700. At December 31, 2010 we had $1.1 billion in consolidated assets, $886.3million in deposits and $99.0million in consolidated stockholders’ equity. The Company is subject to extensive regulation by the Board of Governors of the Federal Reserve System. BCB Community Bank BCB Community Bank opened for business on November 1, 2000 as Bayonne Community Bank, a New Jersey chartered commercial bank.We changed our name from Bayonne Community Bank to BCB Community Bank in April of 2007.On July 6, 2010, the Company completed its acquisition of Pamrapo Bancorp, Inc.All information contained in this Annual Report on Form 10-K reflects the impact of the acquisition of Pamrapo Bancorp, Inc. from the date of the acquisition.At December 31, 2010, we operated through ten branches in Bayonne, Jersey City, Hoboken and Monroe Township, New Jersey and through our executive office located at 104-110 Avenue C, Bayonne, New Jersey 07002. Our deposit accounts are insured by the Federal Deposit Insurance Corporation (FDIC) and we are a member of the Federal Home Loan Bank System. We are a community-oriented financial institution. Our business is to offer FDIC-insured deposit products and to invest funds held in deposit accounts at the Bank, together with funds generated from operations, in investment securities and loans. We offer our customers: · loans, including commercial and multi-family real estate loans, one- to four-family mortgage loans, home equity loans, construction loans, consumer loans and commercial business loans.In recent years the primary growth in our loan portfolio has been in loans secured by commercial real estate and multi-family properties. Conversely, in 2010, we deemphasized the origination of construction loans; · FDIC-insured deposit products, including savings and club accounts, non-interest bearing accounts, money market accounts, certificates of deposit and individual retirement accounts; and · retail and commercial banking services including wire transfers, money orders, traveler’s checks, safe deposit boxes, a night depository, federal payroll tax deposits, bond coupon redemption and automated teller services. Table of Contents Business Strategy Our business strategy is to operate as a well-capitalized, profitable and independent community-oriented financial institution dedicated to providing quality customer service.Management’s and the Board of Directors’ extensive knowledge of the Hudson County market differentiates us from our competitors. Our business strategy incorporates the following elements: maintaining a community focus, focusing on profitability, continuing our growth, concentrating on real estate based lending, capitalizing on market dynamics, providing attentive and personalized service and attracting highly qualified and experienced personnel. Maintaining a community focus.Our management and Board of Director’s have strong ties to the Bayonne community.Many members of the management team are Bayonne natives and are active in the community through non-profit board membership, local business development organizations, and industry associations.In addition, our board members are well established professionals and business people in the Bayonne area.Management and the Board are interested in making a lasting contribution to the Bayonne community and have succeeded in attracting deposits and loans through attentive and personalized service. Focusing on profitability.For the year ended December 31, 2010, our return on average equity was 22.67% and our return on average assets was 1.62%. Our earnings per diluted share increased from $1.08 for the year ended December 31, 2006 to $2.05 for the year ended December 31, 2010. Earnings per share results have come under pressure recently, primarily as a result of the pervasive economic downturn in both the national and local economy as well as several one-time events. Management is committed to maintaining profitability by diversifying the products, pricing and services we offer. Continuing our growth.We have consistently increased our assets.In addition to organic growth, the acquisition of Pamrapo Bancorp, Inc. resulted in our assets increasing from $631.5 million at December 31, 2009 to $1.1 billion at December 31, 2010.Moreover, we have maintained our asset quality ratios while growing the loan portfolio. At December 31, 2010, our non-performing assets to total assets ratio was 4.10%. Concentrating on real estate-based lending.A primary focus of our business strategy is to originate loans secured by commercial and multi-family properties.Such loans provide higher returns than loans secured by one- to four-family real estate.As a result of our underwriting practices, including debt service requirements for commercial real estate and multi-family loans, management believes that such loans offer us an opportunity to obtain higher returns. Capitalizing on market dynamics. The consolidation of the banking industry in Hudson County has provided a unique opportunity for a customer focused banking institution, such as the Bank.We believe our local roots and community focus provides the bank with an opportunity to capitalize on the consolidation in our market area. This consolidation has moved decision making away from local, community-based banks to much larger banks headquartered outside of New Jersey.We believe our local roots and community focus provides the Bank with an opportunity to capitalize on the consolidation in our market area. 2 Table of Contents Providing attentive and personalized service.Management believes that providing attentive and personalized service is the key to gaining deposit and loan relationships in Bayonne and its surrounding communities.Since we began operations, our branches have been open seven (7) days a week. Attracting highly experienced and qualified personnel.An important part of our strategy is to hire bankers who have prior experience in the Hudson County market as well as pre-existing business relationships.Our management team has an average of 30 years of banking experience, while our lenders and branch personnel have significant prior experience at community banks and regional banks in Hudson County.Management believes that its knowledge of the Hudson County market has been a critical element in the success of BCB Community Bank.Management’s extensive knowledge of the local communities has allowed us to develop and implement a highly focused and disciplined approach to lending and has enabled the Bank to attract a high percentage of low cost deposits. Our Market Area We are located in the City of Bayonne, Jersey City and Hoboken in Hudson County, and Monroe Township in Middlesex County, New Jersey.The Bank’s locations are easily accessible and provide convenient services to businesses and individuals throughout our market area.Following our acquisition of Pamrapo Bancorp, Inc. our market area expanded to include branch offices in Jersey City and Monroe Township, New Jersey. Our market area includes the City of Bayonne, Jersey City, portions of Hoboken and Monroe Township, New Jersey. These areas are all considered “bedroom” or “commuter” communities to Manhattan.Our market area is well-served by a network of arterial roadways including Route 440 and the New Jersey Turnpike. Our market area has a high level of commercial business activity.Businesses are concentrated in the service sector and retail trade areas.Major employers in our market area include Bayonne Medical Center and the Bayonne Board of Education. Competition The banking business in New Jersey is extremely competitive. We compete for deposits and loans with existing New Jersey and out-of-state financial institutions that have longer operating histories, larger capital reserves and more established customer bases. Our competition includes large financial service companies and other entities in addition to traditional banking institutions such as savings and loan associations, savings banks, commercial banks and credit unions. Our larger competitors have a greater ability to finance wide-ranging advertising campaigns through their greater capital resources. Our marketing efforts depend heavily upon referrals from officers, directors, stockholders, selective advertising in local media and direct mail solicitations. We compete for business principally on the basis of personal service to customers, customer access to our officers and directors and competitive interest rates and fees. In the financial services industry in recent years, intense market demands, technological and regulatory changes and economic pressures have eroded industry classifications that were once clearly defined. Banks have diversified their services, increased rates paid on deposits and 3 Table of Contents become more cost effective as a result of competition with one another and with new types of financial service companies, including non-banking competitors. Some of the results of these market dynamics in the financial services industry have been a number of new bank and non-bank competitors, increased merger activity, and increased customer awareness of product and service differences among competitors. 4 Table of Contents Lending Activities Analysis of Loan Portfolio. Set forth below is selected data relating to the composition of our loan portfolio by type of loan as a percentage of the respective portfolio. At December31, Amount Percent Amount Percent Amount Percent Amount Percent Amount Percent Type of loans: (Dollars in Thousands) Real estate loans: Residential $ % $ % $ % $ % $ % Construction Commercial and multi-family Home equity(2) Commercial business(1) Consumer Total % Less: Deferred loan fees, net Allowance for loan losses Total loans, net $ (1) Includes business lines of credit (2) Includes home equity lines of credit 5 Table of Contents Loan Maturities.The following table sets forth the contractual maturity of our loan portfolio at December 31, 2010.The amount shown represents outstanding principal balances.Demand loans, loans having no stated schedule of repayments and no stated maturity and overdrafts are reported as being due in one year or less.Variable-rate loans are shown as due at the time of repricing.The table does not include prepayments or scheduled principal repayments. Due within 1 Year Due after 1 through 5 Years Due after 5 Years Total (In Thousands) Residential $ Construction Commercial business(1) Commercial and multi-family Home equity(2) Consumer Total amount due $ Loans with Predetermined or Floating or Adjustable Rates of Interest.The following table sets forth the dollar amount of all loans at December 31, 2010 that are due after December31, 2011, and have predetermined interest rates and that have floating or adjustable interest rates. Fixed Rates Floating or Adjustable Rates Total (In Thousands) Residential $ $ $ Construction Commercial business(1) Commercial and multi-family Home equity(2) Consumer 5 Total amount due $ $ $ (1) Includes business lines of credit (2) Includes home equity lines of credit Commercial and Multi-family Real Estate Loans. Our commercial and multi-family real estate loans are secured by commercial real estate (for example, shopping centers, medical buildings, retail offices) and multi-family residential units, consisting of five or more units. Permanent loans on commercial and multi-family properties are generally originated in amounts up to 75% of the appraised value of the property. Our commercial real estate loans are secured by improved property such as office buildings, retail stores, warehouses, church buildings and other non-residential buildings. Commercial and multi-family real estate loans are generally made at rates that adjust above the five year U.S. Treasury interest rate, with terms of up to 25 years, or are balloon loans with fixed interest rates which generally mature in three to five years with principal amortization for a period of up to 30 years. Our largest commercial loan had a principal balance of $2.9 million at December 31, 2010, was secured by a mixed use residential/commercial property and was performing in accordance with its terms on that date. Our largest multi-family loan had a principal balance of $4.4 million at December 31, 2010. This loan, which was operating under the terms of a work-out plan and had performed according to its 6 Table of Contents adjusted terms, had that workout plan expire on December 31, 2010. The loan will now return to its original terms and is expected to perform as required. Loans secured by commercial and multi-family real estate are generally larger and involve a greater degree of risk than one- to four-family residential mortgage loans.The borrower’s creditworthiness and the feasibility and cash flow potential of the project is of primary concern in commercial and multi-family real estate lending. Loans secured by income properties are generally larger and involve greater risks than residential mortgage loans because payments on loans secured by income properties are often dependent on the successful operation or management of the properties.As a result, repayment of such loans may be subject to a greater extent than residential real estate loans to adverse conditions in the real estate market or the economy.We intend to continue emphasizing the origination of loans secured by commercial real estate and multi-family properties. Residential One- to Four-Family Lending. Our one- to four-family residential mortgage loans are secured by property located primarily in the State of New Jersey. We generally originate one- to four-family residential mortgage loans in amounts up to 80% of the lesser of the appraised value or selling price of the mortgaged property without requiring mortgage insurance.We will originate loans with loan to value ratios up to 90% provided the borrowers obtain private mortgage insurance.We originate both fixed rate and adjustable rate loans.One- to four-family loans may have terms of up to 30 years.The majority of one- to four-family loans we originate for retention in our portfolio have terms no greater than 15 years.We offer adjustable rate loans with fixed rate periods of up to five years, with principal and interest calculated using a maximum 30-year amortization period. We offer these loans with a fixed rate for the first five years with repricing following every year after the initial period. Adjustable rate loans may adjust up to 200 basis points annually and 600 basis points over the term of the loan.We also broker for a third party lender one- to four-family residential loans, which are primarily fixed rate loans with terms of 30 years.Our loan brokerage activities permit us to offer customers longer-term fixed rate loans we would not otherwise originate while providing a source of fee income.During 2010, we brokered $19.4million in one- to four-family loans and recognized gains of $295,000 from the sale of such loans.As a result of the Pamrapo Bancorp acquisition we were able to market our one-to-four-family origination program to a broader cross-section of our primary market area. All of our one- to four-family mortgages include “due on sale” clauses, which are provisions giving us the right to declare a loan immediately payable if the borrower sells or otherwise transfers an interest in the property to a third party. Property appraisals on real estate securing our single-family residential loans are made by state certified and licensed independent appraisers approved by our Board of Directors. Appraisals are performed in accordance with applicable regulations and policies.At our discretion, we obtain either title insurance policies or attorneys’ certificates of title on all first mortgage real estate loans originated.We also require fire and casualty insurance on all properties securing our one- to four-family loans.We also require the borrower to obtain flood insurance where appropriate.In some instances, we charge a fee equal to a percentage of the loan amount commonly referred to as points. 7 Table of Contents Construction Loans. We offer loans to finance the construction of various types of commercial and residential property.We originated $5.4 million of such loans during the year ended December 31, 2010.Construction loans to builders generally are offered with terms of up to eighteen months and interest rates are tied to the prime rate plus a margin. During 2010, we deemphasized the origination of construction loans. These loans generally are offered as adjustable rate loans.We will originate residential construction loans for individual borrowers and builders, provided all necessary plans and permits are in order.Construction loan funds are disbursed as the project progresses. At December 31, 2010, our largest construction loan was $3.8million, of which $2.8 million was disbursed. This construction loan has been made for the construction of twenty-one residential units. At December 31, 2010, this loan was performing in accordance with its terms. Construction financing is generally considered to involve a higher degree of risk of loss than long-term financing on improved, occupied real estate.Risk of loss on a construction loan is dependent largely upon the accuracy of the initial estimate of the property’s value at completion of construction and development and the estimated cost (including interest) of construction.During the construction phase, a number of factors could result in delays and cost overruns.If the estimate of construction costs proves to be inaccurate, we may be required to advance funds beyond the amount originally committed to permit completion of the project.Additionally, if the estimate of value proves to be inaccurate, we may be confronted, at or prior to the maturity of the loan, with a project having a value which is insufficient to assure full repayment. Home Equity Loans and Home Equity Lines of Credit.We offer home equity loans and lines of credit that are secured by the borrower’s primary residence.Our home equity loans can be structured as loans that are disbursed in full at closing or as lines of credit.Home equity loans and lines of credit are offered with terms up to 15 years.Virtually all of our home equity loans are originated with fixed rates of interest and home equity lines of credit are originated with adjustable interest rates tied to the prime rate.Home equity loans and lines of credit are underwritten under the same criteria that we use to underwrite one- to four-family loans.Home equity loans and lines of credit may be underwritten with a loan-to-value ratio of 80% when combined with the principal balance of the existing mortgage loan.At the time we close a home equity loan or line of credit, we file a mortgage to perfect our security interest in the underlying collateral.At December 31, 2010, the outstanding balances of home equity loans and lines of credit totaled $63.6 million, or 8.13% of our loan portfolio. Commercial Business Loans.Our commercial business loans are underwritten on the basis of the borrower’s ability to service such debt from income.Our underwriting standards for commercial business loans include a review of the applicant’s tax returns, financial statements, credit history and an assessment of the applicant’s ability to meet existing obligations and payments on the proposed loan based on cash flow generated by the applicant’s business.Commercial business loans are generally made to small and mid-sized companies located within the State of New Jersey. In most cases, we require collateral of real estate, equipment, accounts receivable, inventory, chattel or other assets before making a commercial business loan.Our largest commercial business loan at December 31, 2010 was an unsecured loan to a local Board of Education and had a principal balance of $6.2 million. This loan was performing in accordance with its terms as of that date. 8 Table of Contents Commercial business loans generally have higher rates and shorter terms than one- to four-family residential loans, but they may also involve higher average balances and a higher risk of default since their repayment generally depends on the successful operation of the borrower’s business. Consumer Loans.We make various types of secured and unsecured consumer loans and loans that are collateralized by new and used automobiles. Consumer loans generally have terms of three years to ten years. Consumer loans are advantageous to us because of their interest rate sensitivity, but they also involve more credit risk than residential mortgage loans because of the higher potential for default, the nature of the collateral and the difficulty in disposing of the collateral. The following table shows our loan origination, purchase, sale and repayment activities for the periods indicated. Years Ended December31, (In Thousands) Beginning of period $ Loans Acquired Through Merger — Originations by Type: Real estate mortgage: Residential Construction Home equity Commercial and multi-family Commercial business Consumer Total loans originated Purchases: Real estate mortgage: Residential — Construction Home equity — Commercial and multi-family — — Commercial business — — — Consumer — Total loans purchased Sales: Real estate mortgage: Residential — Construction Home equity — Commercial and multi-family — — Commercial business — Consumer — Total loans sold Principal repayments Transfer of loans to real estate owned 71 — Total reductions Net increase (decrease) ) Ending balance $ 9 Table of Contents Loan Approval Authority and Underwriting. We establish various lending limits for executive management and also maintain a loan committee. The loan committee is comprised of the Chairman of the Board, the President, the Senior Lending Officer and five non-employee members of the Board of Directors.The President or the Senior Lending Officer, together with one other loan officer, have authority to approve applications for real estate loans up to $500,000, other secured loans up to $500,000 and unsecured loans up to $25,000. The loan committee considers all applications in excess of the above lending limits and the entire board of directors ratifies all such loans. Upon receipt of a completed loan application from a prospective borrower, a credit report is ordered. Income and certain other information is verified. If necessary, additional financial information may be requested. An appraisal is required for the underwriting of all one- to four-family loans.We may rely on an estimate of value of real estate performed by our Senior Lending Officer for home equity loans or lines of credit of up to $250,000.Appraisals are processed by state certified independent appraisers approved by the Board of Directors. An attorney’s certificate of title is required on all newly originated real estate mortgage loans.In connection with refinancing and home equity loans or lines of credit in amounts up to $250,000, we will obtain a record owner’s search in lieu of an attorney’s certificate of title.Borrowers also must obtain fire and casualty insurance. Flood insurance is also required on loans secured by property that is located in a flood zone. Loan Commitments. Written commitments are given to prospective borrowers on all approved real estate loans. Generally, we honor commitments for up to 60 days from the date of issuance. At December 31, 2010, our outstanding loan origination commitments totaled $3.0million, standby letters of credit totaled $2.0 million, outstanding construction loans in progress totaled $5.2 million and undisbursed lines of credit totaled $33.7 million. Loan Delinquencies.We send a notice of nonpayment to borrowers when their loan becomes 15 days past due.If such payment is not received by month end, an additional notice of nonpayment is sent to the borrower.After 60 days, if payment is still delinquent, a notice of right to cure default is sent to the borrower giving 30 additional days to bring the loan current before foreclosure is commenced. If the loan continues in a delinquent status for 90 days past due and no repayment plan is in effect, foreclosure proceedings will be initiated. In an effort to more closely monitor the performance of our loan portfolio and asset quality, the Bank has created various concentration of credit reports, specifically as it relates to our construction and commercial real estate portfolios. These reports stress test declining property values up to and including a 25% value deprecation to the original appraised value to determine our potential exposure. Loans are reviewed and are placed on a non-accrual status when the loan becomes more than 90 days delinquent or when, in our opinion, the collection of additional interest is doubtful. Once placed on non-accrual status, the accrual of interest income is discontinued. Income is subsequently recognized only to the extent that cash payments are received until delinquency status is reduced to less than ninety days, in which case the loan is returned to accrual status.At December 31, 2010, we had $41.8 million in non-accruing loans. Our largest exposure of non- 10 Table of Contents performing loans at that date consisted of two loans, with one specific borrower with a combined principal balance of $3.0 million, collateralized by two multi-unit apartment complexes. These units are under contract to have their notes sold to a third party. The closing on these facilities occurred during the first quarter of 2011, with the bank realizing a loss of approximately $76,000. Another loan relationship consisting of two loans with one specific borrower and a balance of $2.25 million is also in non-accrual status. This borrower is in foreclosure and while there has been a certain level of depreciation of the underlying collateral, the Bank believes that upon conveyance and disposition of the properties, the Bank will not incur a loss on these facilities. A loan is considered impaired when it is probable the borrower will not repay the loan according to the original contractual terms of the loan agreement. We have determined that first mortgage loans on one- to four-family properties and all consumer loans represent large groups of smaller-balance homogeneous loans that are collectively evaluated. Additionally, we have determined that an insignificant delay (less than 90 days) will not cause a loan to be classified as impaired and a loan is not impaired during a period of delay in payment, if we expect to collect all amounts due including interest accrued at the contractual interest rate for the period of delay.We independently evaluate all loans identified as impaired. We estimate credit losses on impaired loans based on the present value of expected cash flows or the fair value of the underlying collateral if the loan repayment will be derived from the sale or operation of such collateral. Impaired loans, or portions of such loans, are charged off when we determine that a realized loss has occurred. Until such time, an allowance for loan losses is maintained for estimated losses. Cash receipts on impaired loans are applied first to accrued interest receivable unless otherwise required by the loan terms, except when an impaired loan is also a nonaccrual loan, in which case the portion of the receipts related to interest is recognized as income. At December 31, 2010, we had fifty seven loans with an unpaid principal balance totaling $33.6 million which are classified as impaired and on which loan loss allowances totaling $2.1 million have been established.During 2010, interest income of $2.1 million was recognized on impaired loans during the time of impairment. The following table sets forth delinquencies in our loan portfolio as of the dates indicated: At December 31, 2010 At December31, 2009 60-89 Days 90 Days or More 60-89 Days 90 Days or More Number of Loans Principal Balance of Loans Number of Loans Principal Balance of Loans Number of Loans Principal Balance of Loans Number of Loans Principal Balance of Loans (Dollars in Thousands) Real estate mortgage: Residential 9 $ 48 $ 3 $ 5 $ Construction — — 7 — — 7 Home equity 7 20 2 2 Commercial and multi-family 9 64 5 8 Total 25 10 22 Commercial business 4 5 1 1 Consumer 1 5 4 — Total delinquent loans 30 $ $ 11 $ 23 $ Delinquent loans to total loans % 11 Table of Contents At December31, 2008 At December31, 2007 60-89 Days 90 Days or More 60-89 Days 90 Days or More Number of Loans Principal Balance of Loans Number of Loans Principal Balance of Loans Number of Loans Principal Balance of Loans Number of Loans Principal Balance of Loans (Dollars in Thousands) Real estate mortgage: Residential 3 $ 4 $ — $
